Case 4:20-cv-09117-DMR Document 1-2 Filed 12/17/20 Page 1 of 8




            Exhibit B to Complaint

US Right to Know v. United States Department of Education
               Case No. 3:20-cv-9117
                 Case 4:20-cv-09117-DMR Document 1-2 Filed 12/17/20 Page 2 of 8



                                  UNITED STATES DEPARTMENT OF EDUCATION
                                    OFFICE OF THE GENERAL COUNSEL



                                                       April 24, 2020

      James B. Milliken, Chancellor
      Office of the Chancellor
      The University of Texas System
      210 West 7th St.
      Austin, TX 78701

               Re:      Notice of 20 U.S.C. § 1011f Investigation and Record Request/University of
                        Texas System

      Dear Chancellor Milliken:

               Section 117 of the Higher Education Act of 1965 (20 U.S.C. § 1011f) requires institutions
      of higher education (IHEs), including the University of Texas System (UT), to fully report
      statutorily defined gifts, contracts, and/or restricted and conditional gifts or contracts from or with
      a foreign source to the U.S. Department of Education (Department). These reports are posted at
      https://studentaid.ed.gov/sa/about/data-center/school/foreign-gifts.

              According to UT’s Medical Branch (UTMB), it is responsible for the operation of the
      Galveston National Laboratory (GNL) under UTMB’s Institute for Human Infections and
      Immunity. GNL, in turn, has substantial contractual relations with a maximum biocontainment
      laboratory (MCL) in Wuhan, China (Wuhan MCL) (also known as the Wuhan Institute of
      Virology) which is upon information and belief owned by the Chinese government’s Chinese
      Academy of Sciences. See https://www.utmb.edu/gnl/news/2018/11/28/scientific-diplomacy-and-
      international-cooperation-key-say-bsl4-directors;
      https://nationalinterest.org/blog/coronavirus/wuhan-institute-virology-origin-coronavirus-or-
      conspiracy-nonsense-144082;             https://www.foxnews.com/world/wuhan-laboratory-china-
      coronavirus-controversy. On November 28, 2018, GNL claimed in SCIENCE Magazine:

               We direct a newly constructed MCL in Wuhan, China (Z.Y.) and an established MCL in
               the United States (J.W.L), in Galveston, Texas. In preparation for the opening of the new
               China MCL, we engaged in short- and long-term personnel exchanges focused on biosafety
               training, building operations and maintenance, and collaborative scientific investigations
               in biocontainment. We succeeded in transferring proven best practices to the new Wuhan
               facility. Both labs recently signed formal cooperative agreements that will streamline
               future scientific and operational collaborations on dangerous pathogens, although funding
               for research and the logistics of exchanging specimens are challenges that we have yet to
               solve.


                               400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                                  www.ed.gov

The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by fostering
                                    educational excellence and ensuring equal access.
         Case 4:20-cv-09117-DMR Document 1-2 Filed 12/17/20 Page 3 of 8
James B. Milliken, Chancellor
University of Texas System
Page 2 of 6

https://www.utmb.edu/gnl/news/2018/11/28/scientific-diplomacy-and-international-cooperation-
key-say-bsl4-directors.

        Between June 6, 2014, and June 3, 2019, UT reported approximately twenty-four contracts
with various Chinese state-owned universities and ten contracts with Huawei Technologies, all
purportedly worth a reported total of $12,987,896. It is not clear, however, whether UT has in fact
reported all gifts from or contracts with or relating to the Wuhan MCL, the Wuhan Institute of
Virology, and/or all other foreign sources, including agents and instrumentalities of the
government of the Peoples’ Republic of China. Therefore, to verify UT’s compliance with Section
117, the Department requests that your Institution produce the following records within thirty (30)
days. Unless otherwise noted, the relevant time frame for these requests is January 1, 2012 through
the present.

   1. True copies of each gift or donation agreement, contract, and/or conditional gift or donation
      agreement or contract to which your Institution and the Wuhan MCL, the Wuhan Institute
      of Virology, or the Chinese Academy of Sciences are parties.

   2. True copies of each gift or donation agreement, contract, and/or conditional gift or donation
      agreement or contract with or between your Institution and any of the following:

           a.   BGp Inc.
           b.   Educational Advisors Deda Co. Ltd.
           c.   Xi’an Jintong University
           d.   University of Beijing
           e.   University of Shanghai
           f.   Dalian Auto Tech. Inc.
           g.   Huawei Technologies Co. Ltd.
           h.   Tafel New Energy Tech Co. Ltd.
           i.   Zhejiang Normal University
           j.   ATEC Shenzhen Expressway Engineering
           k.   Huawei Software Technologies Co. Ltd.
           l.   Beijing Normal University
           m.   Nanjing University
           n.   China University of Mining and Technology
           o.   Chengdu Technological University
           p.   Sichuan University
           q.   Southwest Jiaotong University
           r.   Jilin University
           s.   South China University of Technology
           t.   China University of Petroleum
           u.   Southwest Petroleum University
           v.   Shandong University of Science and Technology
           w.   The Communist Party of China, its agents, employees, representatives, and
                instrumentalities (including but not limited to the agents, employees,
                representatives, and instrumentalities of entities such as the Communist Party of
         Case 4:20-cv-09117-DMR Document 1-2 Filed 12/17/20 Page 4 of 8
James B. Milliken, Chancellor
University of Texas System
Page 3 of 6

               China’s Central Committee, Central Office, and Politburo Standing Committee; the
               General Office of the Central Military Commission; the Chinese Ministry of
               Education; the Chinese Ministry of Science and Technology; the People’s
               Liberation Army; the Chinese Ministry of State Security; the Chinese Ministry of
               Industry and Information Technology; the Chinese Ministry of Foreign Affairs; the
               Chinese Ministry of National Defense; the Central Bank of the People’s Republic
               of China; and any People’s Republic of China province, autonomous region, or
               municipality)

   3. A complete list identifying and providing the last known contact information for your
      Institution’s faculty and staff (including full and part time employees and contractors)
      involved in the administration, direction, or scientific and/or other research cooperation,
      fund raising, or any other efforts involving (a) the Wuhan MCL; and/or (b) persons
      employed by or agents for any of the entities listed in section 2(a)-(w) above. The
      geographic location of your Institution’s faculty and staff and/or of the persons employed
      by or agents for any of the listed entities is not determinative of your obligations hereunder
      (e.g. all employees, agents, lobbyists, and attorneys of or for the listed entities must also
      be identified and disclosed regardless of citizenship and place of residence). Provided
      contact information should include names, position(s) held, email addresses, mailing
      addresses, phone numbers, and a brief description of the administration, direction,
      scientific and/or other research cooperation, fund raising, and/or other efforts associated
      with the listed person.

   4. A complete list identifying and providing last known contact information for your
      Institution’s administrators, contractors, or other personnel with responsibility for and/or
      oversight of faculty and staff involved in any capacity with the Wuhan MCL. The
      geographic location of the administrators, contractors, or other personnel at the time of
      cooperation or other execution of efforts is in no way determinative of such involvement.
      Provided contact information should include names, specific responsibilities, position(s)
      held, email addresses, mailing addresses, and phone numbers.

   5. All records (including but not limited to emails and true copies of contracts and/or gift or
      donation agreements) of, regarding, or relating to (a) the Wuhan MCL, the Chinese
      Academy of Sciences, Wuhan MCL researcher Shi Zhengli, and Eric Yuan, Chief
      Executive Officer of Zoom Communications; and/or (b) any gift, contract, or conditional
      gift or contract from or with the Communist Party of China, its agents, employees,
      representatives, and instrumentalities.

   6. All records (including but not limited to emails and true copies of contracts and/or gift or
      donation agreements) of, regarding, or related to gifts, contracts and/or restricted or
      conditional gifts or contracts to or with the Institution from or with any foreign source. The
      time frame for this request is January 1, 2016, to the present.

The Department requests that UT produce records as follows:
         Case 4:20-cv-09117-DMR Document 1-2 Filed 12/17/20 Page 5 of 8
James B. Milliken, Chancellor
University of Texas System
Page 4 of 6

   •   Searches for records in electronic form should include searches of all relevant mobile
       devices, hard drives, network drives, offline electronic folders, thumb drives, removable
       drives, records stored in the cloud, and archive files, including, but not limited to, backup
       tapes. Do not time stamp or modify the content, the create date, or the last date modified
       of any record and do not scrub any metadata. Electronic records should be produced in
       native format. For e-mails, please place responses in one .pst file per employee. For .pdf
       files, please provide searchable file format and not image file format.

   •   All email searches should be conducted by the agency’s information technology
       department, or its equivalent, and not by the individuals whose records are being
       searched. Please provide the name and contact information of the individual(s) who
       conducted the search, as well as an explanation of how the search was conducted.

   •   To the extent practicable, please produce all records in a searchable electronic format and
       not hardcopies. Should you have any questions about the method or format of production
       please contact the undersigned to coordinate.

As used in this Notice of Investigation and Information Request:

        “Agent” has its plain and ordinary meaning, indicating that a person, organization, or
       entity, is acting on behalf of another person, organization, or entity, whether that agency is
       disclosed or undisclosed.

       “Contract” has the meaning given at 20 U.S.C. § 1011f(h)(1).

       “Faculty” refers to all teaching positions at the university (including professors of all ranks,
       teachers, lecturers, and/or researchers whether in a classroom, laboratory, or other
       educational environment – whether physically or electronically present).

       “Foreign source” has the meaning given at 20 U.S.C. § 1011f(h)(2).

       “Gift” has the meaning given at 20 U.S.C. § 1011f(h)(3).

       “Institution” has the meaning given at 20 U.S.C. § 1011f(h)(4) and for the purposes of this
       request includes all UT campuses and facilities. Section 117 requires that when an
       institution receives the benefit of a gift from or a contract with a foreign source in the
       applicable amount, even if by an agent (e.g., employee) and through an intermediary (e.g.,
       non-profit organization), it must disclose the gift or contract to the Department. Where a
       legal entity (e.g., centers, boards, foundations, research groups, partnerships, or non-profit
       organizations, whether or not organized under the laws of the United States and including,
       by way of example and not limitation, UTMB and GNL) operates substantially for the
       benefit or under the auspices of an IHE, there is a rebuttable presumption that when that
       legal entity receives money or enters into a contract with a foreign source, it is for the
       benefit of the institution, and, thus, must be disclosed.
         Case 4:20-cv-09117-DMR Document 1-2 Filed 12/17/20 Page 6 of 8
James B. Milliken, Chancellor
University of Texas System
Page 5 of 6

       “Record” means all recorded information, regardless of form or characteristics, made or
       received, and including metadata, such as email and other electronic communication, word
       processing documents, PDF documents, animations (including PowerPoint™ and other
       similar programs) spreadsheets, databases, calendars, telephone logs, contact manager
       information, Internet usage files, network access information, writings, drawings, graphs,
       charts, photographs, sound recordings, images, financial statements, checks, wire transfers,
       accounts, ledgers, facsimiles, texts, animations, voicemail files, data generated by
       calendaring, task management and personal information management (PIM) software
       (such as Microsoft Outlook), data created with the use of personal data assistants (PDAs),
       data created with the use of document management software, data created with the use of
       paper and electronic mail logging and routing software, and other data or data compilations,
       stored in any medium from which information can be obtained either directly or, if
       necessary, after translation by the responding party into a reasonably usable form. The term
       “recorded information” also includes all traditional forms of records, regardless of physical
       form or characteristics.

       “Restricted or conditional gift or contract” has the meaning given at 20 U.S.C. §
       1011f(h)(5).

       “Staff” refers to all members of the university involved in administration of the university
       and its obligations and commitments (including deans of all ranks, administration officials,
       and support personnel).

       “Wuhan MCL” refers to the maximum biocontainment laboratory in Wuhan, China, as
       referenced in GNL documents, and which may also be known as the Wuhan Institute of
       Virology.

        If UT asserts attorney-client or attorney-work product privilege for a given record, then it
must prepare and submit a privilege log expressly identifying each such record and describing it
so the Department may assess the claim’s validity. Please note that no other privileges apply. UT’s
record and data preservation obligations are outlined at Exhibit A.

        Please note that Section 117(f), 20 U.S.C. § 1011f(f), provides that whenever it appears an
IHE has failed to fully comply with the law, the Secretary of Education may, among other things,
request that the Attorney General commence an enforcement action to compel compliance and to
recover the full costs to the United States of obtaining compliance, including all associated costs
of investigation and enforcement. Please further note there may also be other penalties triggered
by the knowing and intentional submission of false reports and/or information.

        The Department recognizes that the COVID-19 virus may have a significant impact on
certain UT operations. Nonetheless, the critical importance of the Department’s investigation into
the accuracy of UT’s foreign source reporting with respect to the Wuhan MCL and other Chinese
Communist Party-related persons and entities is not diminished. Accordingly, the Department
expects UT’s timely response to this investigation.
         Case 4:20-cv-09117-DMR Document 1-2 Filed 12/17/20 Page 7 of 8
James B. Milliken, Chancellor
University of Texas System
Page 6 of 6

       This investigation is being directed by the Department’s Office of the General Counsel. To
arrange transmission of the requested information, or should you have any other questions, please
contact:

       Paul R. Moore, Esq.
       Office of the General Counsel
       U.S. Department of Education
       400 Maryland Ave., S.W., Room 6E300
       Washington, D.C. 20202
       Paul.Moore@ed.gov

                                     Sincerely yours,
                                                                   4/24/2020



                                      X    Reed D. Rubinstein


                                      Signed by: Reed Rubinstein
                                     Reed D. Rubinstein
                                     Principal Deputy General Counsel delegated
                                     the authority and duties of the General Counsel


Attachment
Case 4:20-cv-09117-DMR Document 1-2 Filed 12/17/20 Page 8 of 8
